Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Applicant’s Request for Reconsideration dated April 29, 2021 is acknowledged.
Claims 1-16, 18 and 19 are pending.
Claims 17 and 20 are cancelled.
Claims 15 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-14, 18 and 19 as filed on May 2, 2019 are currently pending and under consideration.
This action is made NON-FINAL.

Applicant is notified that the Examiner assigned to the instant Application in the USPTO has changed. 

Withdrawn Objections / Rejections
Upon further search and consideration, all previous claim rejections under 35 USC 103(a) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 1-14, 18 and 19 are objected to because of the following informalities:
Claim 1:  “an oligoelectrolyte reactant” in the second to last line properly recites “the oligoelectrolyte reactant” in view of the antecedent in line 3.
Claims 1 and 3-5:  “free of an external crosslinking agent” properly recites “free of external crosslinking agent” or “free of external crosslinking agents”.
Claim 2:  the preamble properly recites “The process for the formation of the ionic gel of claim”.
Claims 6-13 and 19:  the preamble properly recites “The process as claimed in claim”, however, the preamble of claims 6-13 and 19 should be the same as the preamble in claim 2.
Claim 9:  “GDL” should presumably recite “glucono delta-lactone (GDL)” as disclosed at line 3 of page 13 of the instant specification.
Claim 14 properly recites “An ionic gel obtained by the process as claimed in claim”.
Claim 18 properly recites “A pharmaceutical composition comprising the ionic gel as claimed in claim 14, further comprising an active ingredient”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a further reaction, however, it is unclear how the process of claim 6 relates to the process of claim 1 from which claim 6 depends.  For purposes of applying prior art the Examiner presumes the polyelectrolyte of claim 6 is the first polyelectrolyte of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 

Claims 1-12, 14, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paoletti et al. (US 2009/0202640, published August 13, 2009) in view of Laneuville Ballester et al. (US 2008/0227873, published September 18, 2008) and White et al. (US 2007/0197754, published August 23, 2007).
	Paoletti teach (ionic) hydrogels obtainable from aqueous solutions of mixtures of acid polysaccharides inclusive of alginates and derivatives of basic polysaccharides, such as oligosaccharide derivatives of chitosan; said solutions are gelled with either chemical or physical gelling agents (title; abstract; paragraphs [0041], [0047], [0059]; claims), as required by instant claims 6, 11, 14 and 18.  Regarding claims 14 and 18, product-by-process claims are not limited to the manipulations of the steps.  See MPEP 2113.  The aqueous solutions have a pH of at least 7 (paragraphs [0021], [0041]), as required by instant claim 8.  The polysaccharides remain in solution and do not coacervate (paragraph [0041]).  Although chemical gelling agents include calcium ions / crosslinking agent(s) (paragraph [0054]), such chemical agents are not required when the solutions are physically gelled, as required by instant claim 19.  Physical gelling may be carried out by changing the temperature (paragraphs [0057]-[0058]).  
	Alginates comprise β-D-mannuronic acid and α-L-guluronic acid, joined through 1->4 bonds arranged in block structures (β-1,4-glycosidic linkages, 4C1 conformation); due the presence of carboxyl groups, alginate is a polyanion (paragraph [0005]), as required by instant claim 6.
β-1,4-glycosidic linkages, 4C1 conformation); in acid solutions with pH ≤ 5 the amino group is protonated (paragraph [0005]), as required by instant claim 6.
	Paoletti further teach an embodiment comprising GDL (D-glucono-δ-lactone) (paragraph [0067]) and Paoletti exemplify an embodiment comprising chitosan having a degree of acetylation of 11% (paragraph [0082]).
	Paoletti, as a whole, concerns hydrogels as carriers of active compounds in tissue engineering (title; abstract), as required by instant claim 18.
	Paoletti do not specifically teach one reactant is charged and the other is uncharged, and adding a donor to adjust the pH such that said uncharged reactant possesses a charge opposite to that of the charged reactant as required by claims 1-7.
	Paoletti do not specifically teach adjusting the pH with GDL as required by claim 9.
	Paoletti do not teach adjusting the pH to about 5 as required by claim 10.
	Paoletti do not specifically teach chitosan having a degree of acetylation of 40 to 70% as required by claim 12.
These deficiencies are made up for in the teachings of Laneuville Ballester and White.
	Laneuville Ballester teach the gelation by gradual pH adjustment of a mixture of an undenatured protein and a polysaccharide; the protein and polysaccharide have net opposite electric charges in the gel state (abstract; paragraphs [0018]-[0022], [0063]).  pH adjustment gradually modifies the charge of the protein or/and the polysaccharide and provides the advantage that gelation is induced without heat treatment (paragraphs [0021], [0025], [0053], [0067], [0072]).  The pH is adjusted by the addition of a weak acid such as glucono-δ-lactone as required by instant claim 9.  Polysaccharides include xanthan gum, alginates or/and hyaluronates (paragraph [0078]).  The protein and xanthan gum polysaccharide of Example 1 are mixed at an initial pH of 6.6 and electrostatic interaction was induced with GDL to a final pH of 4.5 (about 5) (paragraphs [0084]-[0085]), as required by instant claim 10.
	White, as referenced in paragraph [0012] of Paoletti, teach hydrogel compositions comprising basic polysaccharides inclusive of chitosan or a derivative thereof and an anionic polysaccharide that is hyaluronic acid; the formation of ionic complexes is avoided by conditions which avoid protonation of the basic polysaccharide (abstract; paragraphs [0001], [0003], [0005], [0012], [0015], [0021], [0026]).  The chitosan can be partially acetylated, having a degree of acetylation in the range of 45 to 55% (paragraphs [0017], [0027]), as required by instant claim 12.  The chitosan is solubilized in either a neutral or mildly alkaline medium as either an anionic polyelectrolyte or as a non ionic (uncharged) polymer (paragraphs [0027]-[0029]).  50% re-acetylated chitosan is preferred because it can be solubilized in neutral media without protonate of the amine groups (paragraph [0027]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the physical gelling process of Paoletti to comprise a step of gelation by gradual pH adjustment of the aqueous solutions by the addition of a weak acid such as GDL as taught by Laneuville Ballester because such is taught to be an alternative physical gelling process to thermal gelling for polysaccharides.  There would be a reasonable expectation of success because the solubilized basic poly- / oligosaccharide chitosan of Paoletti is at pH values of at least 7 as taught by Paoletti expected to be in either an anionic or nonionic form as taught by White and because the chitosan is expected to protonate in acidic media such that the chitosan is 
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made to decrease the pH of the aqueous solutions of Paoletti until the chitosan is sufficiently positively charged to gel with the negatively charged alginate, for example, it would have been obvious to decrease the pH of the aqueous solution to a value of 4.5 (about 5) as exemplified by Laneuville Ballester because a pH drop from 6.6 (about 7) to 4.5 by the addition of GDL was sufficient to produce a gel by electrostatic interaction in Example 1.  There would be a reasonable expectation of success because Paoletti teach in acid solutions with a pH ≤ 5 the amino group of chitosan is protonated.
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the chitosan of Paoletti to comprise chitosan having a degree of acetylation in the range of 45 to 55% as taught by White because such chitosan is soluble in the neutral or mildly alkane media taught by Paoletti and because 50% re-acetylated chitosan is soluble but not protonated.  There would be a reasonable expectation of success because the chitosan of White is a species falling within the genus embraced by Paoletti.

Claims 1-14, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paoletti et al. (US 2009/0202640, published August 13, 2009) in view of Laneuville Ballester et al. (US 2008/0227873, published September 18, 2008) and White et al. (US 2007/0197754, published August 23, 2007) as applied to claims 1-12, 14, 18 and 19 above, and further in view of Simensen et al. (US 6,121,441, published September 19, 2000).

They do not specifically teach an alginate oligomer in which all units are M as required by claim 13.
This deficiency is made up for in the teachings of Simensen.
	Simensen teach G, M and MB block fractions of alginate (title; abstract; column 1, lines 21-63; Table 1; claims).  Alginates which are rich in M blocks, so called poly-M alginates, have been shown to demonstrate a stimulating effect on certain cells in the immune defense mechanism so that protection against infection can be obtained (column 3, lines 1-11).  Any polysaccharide or fragment (oligosaccharide) which contains at least two M units is covered by the term M block (paragraph bridging columns 6 and 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the anionic polysaccharide / alginate used in the process of Paoletti in view of Laneuville Ballester and White for preparing hydrogels useful as carriers for active compounds in tissue engineering to comprise alginates rich in M blocks as taught by Simensen because such M-alginates impart protection against infection.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are moot in light of the new grounds of rejection.  
However, in the interest of compact prosecution, Applicant’s remark at page 3 that a critical feature of the invention is the slow formation of an ionic gel citing to the specification lacks a nexus with the claims because this feature is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meng et al. “Chitosan and alginate polyelectrolyte complex membranes and their properties for wound dressing application,” J Mater Sci: Mater Med 21:1751-1759, 2010, of record, evidence the pKa values of the M- and G-residues of alginate are 3.38 and 3.65, respectively (page 1751, paragraph bridging columns) and the pKa of deacetylated chitosan is in the range of 6.3 to 6.5 (page 1751, rhc, 1st full paragraph).
Kangas et al. (US 3,950,296) teach reversible coacervation of anions with amphoteric polyelectrolytes by adjusting the pH above and below the pKa / isoelectric point of the polyelectrolyte (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633